Order
PER CURIAM.
A jury convicted Appellant, Jerry Walker, of forcible rape and forcible sodomy. On appeal, Appellant argues that the trial court abused its discretion in denying admittance of a tape recording of the alleged victim’s 911 telephone call and the victim’s videotaped statement to the police. He maintains that this evidence would have attacked the victim’s credibility and that he was prejudiced by the court’s refusal to allow him to do so because the victim’s testimony was the only evidence offered in support of his conviction. Thus, the verdict would have been different had he been allowed to attack her credibility by intro*529ducing the 911 tape and her videotaped statement.
Affirmed. Rule 30.25(b).